DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

2.	Claims 1, 3-4, 6-12, 14, and 16-20, are presented for examination. Applicant filed a request for continued examination (RCE) on 01/27/2021 amending claims 1, 7, 8, 12, 16, and 18. In light of Applicant’s amendments, Examiner withdraws the previous § 101 and § 103 rejections. Examiner has, however, established new § 101 rejection for claims 1, 3-4, 6-12, 14, and 16-20, in the instant Office action.  

Response to Arguments

3.	§ 101 Rejection: Applicant argues: “the claims provide an improvement to the technical field of computer data analysis.” (Applicant’s Remarks: Page 10). Examiner respectfully disagrees. Instead of improving a technology, Applicant’s recited claim language is using technology to improve a business method. Therefore, instant claims 1, 3-4, 6-12, 14, and 16-20, are not patent eligible under § 101. 




Claim Rejections - 35 USC § 101


	
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6-12, 14, and 16-20, are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.

The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (prong 2). Step 2B of the test: If the claims are directed to a judicial 

Step 1 of the Test:
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1, 3-4, and 6-11, is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 12, 14, and 16-17, is a computer readable storage medium, which is also one of the statutory categories of invention. Still further, the claimed invention of claims 18-20 is a system, which is also one of the statutory categories of invention.
Conclusion of Step 1 Analysis: Therefore, claims 1, 3-4, 6-12, 14, and 16-20, are statutory under 35 USC § 101 in view of step 1 of the test.








Step 2A of the Test:
Prong 1: Claims 1, 3-4, 6-12, 14, and 16-20, however, recite an abstract idea of performing data analysis. The limitations in independent claims 1, 12, and 18, which set forth or describe the recited abstract idea of performing data analysis, are: “extracting values associated with variables from a first file based on 1) the received data and 2) one or more conditions stored in the first file being satisfied based on the received data” (claims 1 and 12), “identifying a second file from a plurality of files based on the variables from the first file, the extracted value associated with another one of the variables, and the received data i.e., commercial or legal interactions) that are found by the courts to be abstract ideas. These claim steps in light of Applicant’s specification describe data analysis in context of tax data where the outcome can be determining a tax result (¶ 6 of Applicant’s Specification), which can be used in a commercial or legal context. Alternatively, the previously mentioned claim steps belong to mathematical concepts (i.e., mathematical relationships or calculations) as determining tax outcome is a calculation.   
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 12, and 18, recite additional limitations: “a processor” (claim 12), “a computer readable medium” (claim 18), and “an analysis engine” (claim 18). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  











Step 2B of the Test: The additional elements of independent claims 1, 12, and 18, (see above) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea of performing data analysis with a computerized system. The Applicant’s Specification describes the additional elements in a following manner:
[0065] Systems, apparatuses, and methods described herein may be implemented using digital circuitry, or using one or more computers using well-known computer processors, memory units, storage devices, computer software, and other components. Typically, a computer includes a processor for executing instructions and one or more memories for storing instructions and data. A computer may also include, or be coupled to, one or more mass storage devices, such as one or more magnetic disks, internal hard disks and removable disks, magneto-optical disks, optical disks, etc.

This is a description of a general-purpose computer. Further, the elements of transmitting, receiving, storing, and retrieving information to and from a user device amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of transmitting, receiving, storing, and retrieving information to and from a user device were considered insignificant extra-solution activity in Step 2A, Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Still further, similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1, 12, and 18, receive or transmit data over a network in a merely generic manner (“transmitting” and “receiving” Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the additional elements of independent claims 1, 12, and 18, store and retrieve information in memory (“storing” and “retrieving” steps). Therefore, the additional elements of independent claims 1, 12, and 18, are well-understood, routine, and conventional. Further, taken as combination, they add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 12, and 18, are non- statutory under 35 USC § 101 in view of step 2B of the test.

Dependent Claims: Dependent claims 3-4 and 6-11 depend on independent claim 1; dependent claims 14 and 16-17 depend on independent claim 12; and dependent claims 19-20 depend on independent claim 18. The elements in dependent claims 3-4, 6-11, 14, 16-17, and 19-20, which set forth or describe the abstract idea of performing data analysis, are: “the variable and the formula are for determining a tax result as the output” (claim 3 – further narrowing the abstract idea), “the variable includes a tax rate” (claim 4 – further narrowing the abstract idea), “the characteristic comprises one or more of a lower income threshold, an upper income threshold, an incremental tax, a beginning effective date, and an ending effective date” (claim 6 – further narrowing the abstract idea), “extracting values associated with variables from a first file based on 1) the received data and 2) one or more conditions stored in the first file being satisfied based on the received data comprises 


Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1, 3-4, 6-12, 14, and 16-20, are rejected as directed to an abstract idea of performing data analysis without “significantly more” under 35 USC § 101.

Conclusion












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Heffernan (2016/0294495 A1) discloses:
“Methods and apparatus to report reference media data to multiple data collection facilities are disclosed. An example method includes determining whether a reference media monitoring site located in a first reference area is within a threshold distance of a second reference area. The reference media monitoring site providing reference media data to a first data collection facility associated with the first reference area. The example method also includes transmitting the reference media data to a second data collection facility associated with the second reference area if the reference media monitoring site is within the threshold distance.” 

















































Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIRPI H KANERVO/Primary Examiner, Art Unit 3619